December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    WILLIARD CAPITAL CORP., Appellant

NO. 14-17-00873-CV                      V.

                      FRANCES L. JOHNSON, Appellee
                     ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the order
signed by the court below on October 13, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Williard Capital Corp.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.